Title: To Thomas Jefferson from John Ledyard, 7 February 1786
From: Ledyard, John
To: Jefferson, Thomas



Sir
Saint Germain Feby. 7th 1786

A gentleman in this town informs me that the Indians who have been asked their opinions about those large bones found in America, say, that tho they had never before seen such bones or an Animal large enough to have them, yet all the indians knew their fathers had seen such bones and the very animal itself but that it had always been found dead. They called it the mole because like the common little animal of that [nam]e it resides in the earth; […] operations and movements we […] mole differing only as the great m[ …] did from the other in magnitude: that these operations had been but rarely seen and the perfect form of the animal still more rarely, but when seen was found to resemble the little mole in its form.
Perhaps I was wrong, but I observed to Mr. de Carel who gave me this account, that I had frequently observed that when an European queried a savage about a circumstance that perhaps he was totaly ignorant of that he was nevertheless unwilling that the European should know it or even think that he was ignorant and to divert his suspicions would make use of the most wily arts and  rather than appear to be less informed of the common affairs of his country than the European would say any thing to make the European think favourably of him by thinking otherwise.
But whether the asserted fact exists in nature, or whether it is only the tale of superstition or craft I thought it worth communicating to you; but whether true or false the savage has been more modest than Count Buffon for in accounting for the phenomenon he has not denied its present existance.
I have the honour to be with the warmest esteem & respect [Sir your most ]bliged [& humble S]ervant,

J[oh]n Ledyard

